DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on December 16, 2020, is acknowledged.  Claims 17-23, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8, 11-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application No. 2017/0031244 (hereinafter referred to as Thackeray).
Thackeray, in the abstract, and in [0001], [0002]-[0027], and [0076], discloses a photosensitive composition (photoresist composition) that comprises metal nanoparticles i.e., a metal nanoparticle core with the coating (capping with an organic ligand) surrounding the metal nanoparticle, wherein the metal nanoparticle is the same metal recited in claim 2 i.e., the metal nanoparticle can be Bi, In, Sb, Ge, Al, and Sn, and that the patterning of the metal-nanoparticle composition is in EUV wavelengths i.e., capable of absorbing light in EUV.  Thackeray, in [0082], discloses that the median diameter of the nanoparticles (metal) is about at least 3nm (claims 1, 3, 8, 11). Thackeray, in [0202], discloses that the size distribution of a 2nm nanoparticle .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application No. 2017/0031244 (hereinafter referred to as Thackeray) in view U. S. Patent Application Publication No. 2006/0046480 (hereinafter referred to as Guo).
Thackeray is discussed in paragraph no. 4 above.
The difference between the claim and Thackeray is that Thackeray does not disclose the metal particles are formed by reducing metal silane (claim 9).

Therefore, it would be obvious to a skilled artisan to modify Thackeray by employing the reducing process as taught by Guo because Guo, in [0078], discloses that nanostructure material can be formed by reducing process Guo, in [0024], discloses that any reducing process capable of making nanowires can be used, and Guo, in [0078], teaches that using a reducing process for forming the nanostructure enables the elimination of a heating step i.e., heating may or may not be required while performing a reducing process.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application No. 2017/0031244 (hereinafter referred to as Thackeray) in view U. S. Patent .
Thackeray is discussed in paragraph no. 4 above.
The difference between the claim and Thackeray is that Thackeray does not disclose the forming of the metal particles by reducing the metal halide (claim 10).
Hur, in [0059], discloses reducing the metal halide to produce the metal nanoparticle.
Therefore, it would be obvious to a skilled artisan to modify Thackeray by employing the reduction of metal halide as taught by Hur because Hur, in [0024] discloses that producing metal nanoparticles by reducing the metal halide produces a yield of about 100%.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 26, 2021.